DETAILED ACTION
	Claims 1 and 4-23 have been examined.

Reasons for Allowance
	Claims 1 and 4-23 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1 and 4-23 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Zhang, et al., Analyzing and Mitigating the Impact of Permanent Faults on a Systolic Array Based Neural Network Accelerator, arXiv:1802.04657, 17 Feb 2018, pp. 1-6 fails to expressly teach:
	Claim 1’s "...partial products by vector-matrix multiplication of the weight matrix and the activation vector..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 21. Specifically, the closest prior art of Zhang, et al., fails to expressly teach:
	Claim 21’s "...providing the result to the activation memory simultaneously storing the activation vector and the result..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 23. Specifically, the closest prior art of Zhang, et al., fails to expressly teach:
	Claim 23’s "...perform a vector function on input including a set of partial products..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Abdelsalam, et al., A Configurable FPGA Implementation of the Tanh Function using DCT Interpolation, 2017 IEEE 25th Annual International Symposium on Field-Programmable Custom Computing Machines, 2017, pp. 168-171.

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719
	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.
	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
12 JUL 2022